Citation Nr: 1141940	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to a rating in excess of 20 percent for spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in pertinent part denied service connection for a right hip disorder and denied a rating in excess of 20 percent for spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis.

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

The issue of entitlement to a rating in excess of 20 percent for spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the appeal period has the Veteran been diagnosed with a right hip disorder other than his service-connected right lower extremity radiculopathy.


CONCLUSION OF LAW

A right hip disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in April 2009 complied with VA's duty to notify the Veteran with regards to the issue of service connection for a right hip disorder.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

The Board also finds that a medical opinion on the question of service connection for a right hip disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has this claimed disability.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

The Veteran contends that he has a right hip disorder that is related to his military service.  He contends that he was diagnosed with arthritis of his right hip in service and that he continues to have arthritis.  The Veteran has testified that he has been diagnosed with arthritis in the right hip within the last couple of years.  See hearing transcript, pgs. 7-8. 

His STRs fail to show any complaints of, or treatment for, a right hip disorder.  They do show that the Veteran's service-connected lumbosacral spine disability was incurred in service.  A record dated in May 1971 shows that the Veteran complained that his back pain radiated into the posterior aspects of his bilateral lower extremities.  

According to post-service medical records, there has been no treatment for, or diagnosis of, any right hip disorder including arthritis.  In this regard, the Board observes that the Veteran's treatment records do show right lower extremity complaints.  At a VA examination for his spine in July 1971, the Veteran complained that his back pain radiated down from the middle posterior aspects of both thighs to the middle of the posterior aspects of both calves.  A private treatment record dated in March 2006 shows a diagnosis of peripheral neuropathy.  At a VA examination in February 2007 for his spine, the Veteran was diagnosed with right lower extremity neuropathy.  EMG and nerve conduction studies in March 2007 revealed neuropathy involving the right lower extremity.  A statement from the Veteran received in March 2007 shows that he reported having pain and numbness in his legs that had progressively worsened since approximately 1990.  A peripheral nerves VA examination in April 2007 also diagnosed the Veteran with neuropathy of the right lower extremity.  A private EMG in March 2009 continued to show lower extremity neuropathy.  

None of the Veteran's post-service records show any other right lower extremity diagnosis besides his neuropathy.  There is no indication in the Veteran's post-service treatment records that he has been diagnosed with a specific right hip disorder such as arthritis, as the Veteran claims.  Moreover, his complaints are not specific to the hip joint, but rather involve his entire right leg.

Based on a review of the evidence, the Board finds that service connection for a right hip disorder is not warranted.  Initially, the Board finds that the Veteran's STRs show no injury or disease to his right hip.  Rather, they show that the Veteran had lower extremity pain associated with his lumbosacral spine disability.  Thus, the Board finds that the Veteran did not incur an injury or disease to his right hip in service.  Additionally, the post-service medical evidence fails to show a specific right hip disorder at any time during the current appeal period.  Instead, the competent medical evidence of record shows a diagnosis of neuropathy of the right lower extremity.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a right hip disorder. 

The Board acknowledges that the Veteran has complaints related to his right hip.  As discussed above, his post-service treatment records do show right lower extremity complaints.  However, his complaints of pain and numbness, which are not limited to his right hip joint, have been diagnosed as neuropathy due to his service-connected spondylolysis and spondylolisthesis  of the lumbosacral spine with arthritis.  In this regard, the Board observes that in a May 2007 rating decision, the RO granted service connection for right lower extremity radiculopathy.  In other words, the competent medical evidence of record fails to show any specific right hip disorder.  Rather, the evidence shows that the Veteran's right leg complaints have been diagnosed as neuropathy, for which he is service-connected.  

The Veteran's testimony at his July 2011 hearing indicates that he believes that he has right hip arthritis that is associated with his service-connected spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis.  It appears that the Veteran believes that his right lower extremity complaints are arthritis, rather than the diagnosed radiculopathy.  Furthermore, the Veteran also appears to believe that his disc degeneration involves his right hip.  See hearing transcript, pg. 11.  In denying the Veteran's claim based on the lack of a current right hip disorder, the Board acknowledges the Veteran's complaints, but finds that his service-connected right lower extremity radiculopathy encompasses his complaints.  In other words, the competent evidence of record shows that the Veteran's complaints have been diagnosed as radiculopathy, as opposed to a disorder of the right hip joint.  The evidence does not reveal a separate diagnosis of a disorder of the right hip.  
The Board acknowledges the Veteran's belief that he has a right hip disorder related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of any such disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Thus, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disorder.  At no time since the Veteran filed his claim for service connection for a right hip disorder in April 2009 has any diagnosis of a right hip disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claim held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a right hip disorder is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for a right hip disorder is denied.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for a rating in excess of 20 percent for spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis.  The Veteran was afforded a VA examination in March 2009.  His testimony at his July 2011 hearing indicated that the service-connected disability on appeal had worsened since that last examination.  In this regard, the Board notes that the latest treatment records are dated in April 2009.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's spondylolysis and spondylolisthesis of his lumbosacral spine with arthritis, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's increased rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, it appears that the Veteran receives continuous private treatment from the VA Community Based Outpatient Clinic (CBOC) in Chattanooga, Tennessee.  Thus, pertinent ongoing treatment records since March 2009 should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Also, in remanding this issue, the Board observes that the Veteran has indicated problems with obtaining employment.  However, in a February 2010 report of contact with the RO, the Veteran specifically identified that he was not asking to claim entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  Additionally, the Veteran testified that he was currently employed.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised and will not remand such issue.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of low back treatment that the Veteran has recently received, including treatment from the VA CBOC in Chattanooga, Tennessee since March 2009.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis should be annotated in the examination report.  Specifically, the examiner should:

a. undertake range of motion studies of the lumbosacral spine and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

b. discuss the presence or absence of any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.  

c. discuss the frequency of any associated incapacitating episodes (defined as a period of acute signs and symptoms that require bed rest as prescribed by a physician and treatment by a physician).  

d. address whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis (other than the already service-connected right lower extremity radiculopathy).  If there is any adverse neurological symptomatology, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to a rating in excess of 20 percent for spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


